Citation Nr: 1715598	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  05-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Service connection for hypertension, to include as secondary to a service-connected disability.

2.  Service connection for peptic ulcer disease, to include as secondary to a service-connected disability.

3.  Service connection for a genitourinary disorder, claimed as urination problems, to include as secondary to the service-connected type 2 diabetes mellitus disability.

4.  Entitlement to an initial disability rating (or evaluation) for peripheral neuropathy of the right lower extremity, in excess of 10 percent from July 8, 2004 to June 10, 2009, in excess of 20 percent from June 10, 2009 to September 26, 2011, and in excess of 40 percent from September 26, 2011.

5.  Entitlement to an initial disability rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent from July 8, 2004 to June 10, 2009, in excess of 20 percent from June 10, 2009 to September 26, 2011, and in excess of 
40 percent from September 26, 2011.

6.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (psychiatric disability).

7.  Entitlement to an increased disability rating in excess of 20 percent for type 2 diabetes mellitus.

8.  Entitlement to a compensable initial disability rating for nonproliferative diabetic retinopathy of the left eye.

9.  Entitlement to a compensable initial disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, September 2008, September 2009, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased each of the disability ratings for peripheral neuropathy of the right and left lower extremities from 10 percent to 20 percent from June 10, 2009 to September 26, 2011, and to 40 percent from September 26, 2011.  Although higher ratings have been assigned for peripheral neuropathy of the right and left lower extremities for part of the initial rating period on appeal, as reflected in the September 2016 rating decision, the issues remain in appellate status as the maximum rating has not been assigned for the above-referenced disabilities for the entire initial rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a January 2006 Decision Review Officer (DRO) hearing regarding the issues of increased ratings for peripheral neuropathy of the right and left lower extremity.  The January 2006 DRO hearing transcript has been associated with the claims file on VBMS.  

The Veteran was scheduled for a hearing before a member of the Board in October 2012.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In a September 2008 rating decision, the RO concluded that new and material evidence had not been received to reopen service connection for hypertension and peptic ulcer disease, both claimed as secondary to service-connected PTSD.  The RO observed that service connection for both disorders had been denied in a January 2007 rating decision, and the Veteran had not appealed that determination.  In the September 2008 rating decision, however, the RO noted that the Veteran's application to reopen the claims was received in February 2007, within a year of the January 2007 rating decision.  Additional pertinent VA treatment records were also received within a year of the January 2007 decision.  Pursuant to 38 C.F.R. § 3.156 (b), new and material evidence which is received within the appeals period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the present case, because new and material evidence was received within one year of the January 2007 rating decision, the January 2007 decision remained pending, and not final, at the time of the September 2008 rating decision.  Thus, the Veteran's issues of service connection for hypertension and peptic ulcer disease, to include as secondary to a service-connected disability, must be considered on the merits, and 38 U.S.C.A. § 5108 (West 2014) does not apply.

In June 2013, the Board remanded the issues on appeal to the AOJ in order to ensure that all notification and development action was completed and to readjudicate the claims on appeal.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the June 2013 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of service connection for hypertension, peptic ulcer disease, and a genitourinary disorder, as well as a higher initial rating for nonproliferative diabetic retinopathy of the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the initial rating period from July 8, 2004 to June 10, 2009, the right lower extremity peripheral neuropathy did not result in a disability most nearly approximating moderate incomplete paralysis of the sciatic nerve of the right lower extremity.

2. For the initial rating period from July 8, 2004 to June 10, 2009, the left lower extremity peripheral neuropathy did not result in a disability most nearly approximating moderate incomplete paralysis of the sciatic nerve of the left lower extremity.

3. For the initial rating period from June 10, 2009 to September 26, 2011, the right lower extremity peripheral neuropathy result in a disability most nearly approximating moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity.

4. For the initial rating period from June 10, 2009 to September 26, 2011, the left lower extremity peripheral neuropathy result in a disability most nearly approximating moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.

5. For the initial rating period from September 26, 2011, the right lower extremity peripheral neuropathy has not resulted in a disability most nearly approximating severe incomplete paralysis of the sciatic nerve of the right lower extremity with marked muscular atrophy.

6. For the initial rating period from September 26, 2011, the left lower extremity peripheral neuropathy has not resulted in a disability most nearly approximating severe incomplete paralysis of the sciatic nerve of the left lower extremity with marked muscular atrophy.

7. For the entire rating period from May 16, 2005, PTSD has been characterized by social and occupational impairment with deficiencies in most areas.

8. For the entire rating period from May 16, 2005, PTSD has not more nearly approximated total social and occupational impairment.

9. For the entire rating period from October 10, 2007, management of type 2 diabetes mellitus type has required the use of insulin more than once a day, an oral hypoglycemic agent, and a restricted diet, with no regulation of activities. 

10.   For the entire rating period from August 13, 2010, the bilateral hearing loss disability has exhibited no worse than Level I hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1. For the initial rating period from July 8, 2004 to June 10, 2009, the criteria for an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

2. For the initial rating period from July 8, 2004 to June 10, 2009, the criteria for an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3. For the initial rating period from June 10, 2009 to September 26, 2011, the criteria for an initial disability rating in of 40 percent for right lower extremity peripheral neuropathy have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4. For the initial rating period from June 10, 2009 to September 26, 2011, the criteria for an initial disability rating of 40 percent for left lower extremity peripheral neuropathy have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5. For the initial rating period from September 26, 2011, the criteria for an initial disability rating in excess of 40 percent for right lower extremity peripheral neuropathy have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6. For the initial rating period from September 26, 2011, the criteria for an initial disability rating in excess of 40 percent for left lower extremity peripheral neuropathy have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met for the entire rating period from May 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

8. For the entire rating period from October 10, 2007, the criteria for an increased rating in excess of 20 percent for type 2 diabetes mellitus have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code 7913 (2016).

9. For the entire rating period from August 13, 2010, the criteria for a higher (compensable) disability rating for bilateral hearing loss disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the appeal for higher initial ratings for peripheral neuropathy of the right and left lower extremities, and bilateral hearing loss, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With respect to the appeal for increased ratings for PTSD and type 2 diabetes mellitus, in a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The RO issued preadjudicatory notice letters to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) disability records, the relevant VA examination reports, and the Veteran's written statements.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2016) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

VA most recently examined the right and left lower extremity peripheral neuropathy, PTSD, diabetes, diabetic retinopathy, and hearing loss disabilities in April 2016.  These examinations are adequate for purposes of rating the above-referenced service-connected disabilities.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations, including audiometric testing and speech recognition testing for bilateral hearing loss, and rendered opinions regarding the severity of the right and left lower extremity peripheral neuropathy, PTSD, diabetes, diabetic retinopathy, and hearing loss disabilities.  The examination reports contain all the findings needed to evaluate the claims on appeal, including the Veteran's history and a rationale for all opinions given, and address the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak at 455.  Specifically, the April 2016 VA audiology examiner noted that the bilateral hearing loss disability did not impact ordinary conditions of daily life, including the ability to work. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original awards in question.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board finds that the peripheral neuropathy of the right and left lower extremities disabilities changed in severity during the initial rating period on appeal, so warrant staged rating, as explained below.  The Board also finds that the bilateral hearing loss disability did not change in severity during the initial rating period on appeal, so does not warrant staged rating, as explained below.  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD and type 2 diabetes mellitus disabilities did not change in severity during the rating period on appeal, so do not warrant staged rating as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the PTSD and type 2 diabetes mellitus disabilities did not undergo an increase within the one year period before the claims were filed with VA.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board has reviewed all the evidence in the claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Right and Left Lower Extremity Peripheral Neuropathy

The Veteran is in receipt of a 10 percent disability rating for the period from July 8, 2004 to June 10, 2009, a 20 percent disability rating for the period from June 10, 2009 to September 26, 2011, and a 40 percent disability rating for the period from September 26, 2011 for each of the lower extremity peripheral neuropathy disabilities under Diagnostic Code (DC) 8520.  38 C.F.R. § 4.124a.  

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8520, 8620.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8520, 8720.

The Veteran contends that higher ratings for the right and left lower extremity peripheral neuropathy disabilities are warranted because he has pain, numbness, and burning in the lower legs and feet, as well as limited ability to walk and stand for prolonged periods.  See September 2004 VA Form 21-4138; May 2005 notice of disagreement; October 2005 VA Form 9; January 2006 DRO hearing transcript.  

From July 8, 2004 to June 10, 2009

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the right or left lower extremity peripheral neuropathy disabilities has resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the respective sciatic nerve, so as to warrant a higher 20 percent rating for either lower extremity at any point during the initial rating period from July 8, 2004 to June 10, 2009.

During the January 2005 VA examination, the Veteran reported burning, aching, pain, and a pins and needles sensation at the bottom of the feet and lower extremities.  Upon examination in January 2005, the Veteran had decreased filament and vibratory sensation of both lower extremities at the toes, plantar, and ankle areas.

A June 2007 VA treatment record shows that the VA clinician assessed that light touch sensation was intact in both feet and protective sensation was diminished in both feet.  

During April 2008 VA examination, the Veteran reported numbness, tingling, and burning sensations in the feet, with no pain, crawling sensations, dysesthesias, other sensory abnormalities, or loss of muscle strength.  He indicated that the symptoms were moderate and constant, with flare-ups that were precipitated by prolonged standing.  With flare-ups, there was pain, but no weakness, fatigue, or functional loss.  Upon examination in April 2008, the Veteran had full muscle strength.  Deep tendon reflexes were intact, with some difficulty with monofilament sensation of the plantar surfaces of both feet.  Vibratory diminished digits were rated at 2 out of 5 bilaterally, with some difficulty with sharp dull distinction for the lateral aspect of both feet.  A June 2008 addendum VA examination shows that the VA examiner assessed the bilateral lower extremity peripheral neuropathy as mild, which caused minor restrictions on prolonged standing and walking. 

During the May 2009 VA examination, the Veteran reported constant pain in the feet, which he rated at 4 or 5 out of 10.  Upon examination in May 2009, sensation to monofilament and vibration was diminished in both feet, with no muscle wasting or atrophy identified on examination.  

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates mild incomplete paralysis of the right and left lower extremities than moderate incomplete paralysis of the right and left lower extremities, so does not warrant an initial rating in excess of 10 percent for each lower extremity peripheral neuropathy for the initial rating period from July 8, 2004 to June 10, 2009.  Throughout this period, the Veteran had pain, numbness, tingling, burning sensation, and diminished sensation in the lower extremities.  However, the evidence shows that the Veteran had full strength in the lower extremities.  Moreover, the June 2008 VA examiner assessed mild incomplete paralysis of the right and left lower extremities, and the May 2009 found no muscle atrophy.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the right and left lower extremities and do not more nearly approximate moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 10 percent for each of the right and left lower extremity peripheral neuropathy disabilities is not warranted for the initial rating period from July 8, 2004 to June 10, 2009 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent for each lower extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

From June 10, 2009 to September 26, 2011

After a review of all the lay and medical evidence, the Board finds that, the weight of the evidence is against finding that the right or left lower extremity peripheral neuropathy disabilities has resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the respective sciatic nerve, so as to warrant a higher 40 percent rating for either lower extremity at any point during the initial rating period from June 10, 2009 to September 26, 2011.

A podiatry note dated June 10, 2009 showed that, on objective examination, protective and vibratory sensations were absent in both lower extremities.  Another podiatry note dated September 21, 2009 indicated that protective sensation was absent at the plantar arch of both lower extremities, and vibration sensation was absent to medial malleolus, bilaterally.  A January 2010 VA treatment record shows that the Veteran reported increased falls over the previous year.  Upon examination in January 2010, protective and vibratory sensation were absent in the lower extremities.  

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderately severe incomplete paralysis of the right and left lower extremities so as to warrant a 40 percent rating for each lower extremity peripheral neuropathy for the initial rating period from June 10, 2009 to September 26, 2011.  Throughout this period, the Veteran had pain, numbness, tingling, burning sensation, and absent sensation in the feet.  As the evidence shows that the Veteran had full strength in the lower extremities the evidence weights against a finding of severe incomplete paralysis, and as such a rating in excess of 40 percent is denied.  
  

From September 26, 2011

After a review of all the lay and medical evidence, the Board finds that, the weight of the evidence is against finding that the right or left lower extremity peripheral neuropathy disabilities has resulted in nerve involvement that more nearly approximates severe incomplete paralysis of the respective sciatic nerve with marked muscular atrophy, so as to warrant a higher 60 percent rating for either lower extremity at any point during the initial rating period from September 26, 2011.

A September 26, 2011 VA EMG noted severe lower limb peripheral polyneuropathy with moderate to marked axonal loss.  During the October 2011 VA examination, the Veteran reported chronic progressive numbness, tingling, burning, and pain of the feet, with no crawling sensations.  The October 2011 VA examiner noted severe pain, paresthesias and/or dysesthesias, and numbness of both lower extremities.  Sensory examination was normal at the upper anterior thighs and knees, decreased at the lower leg and ankle, and absent at the feet and toes.  The October 2011 VA examiner assessed no muscle wasting or atrophy.

During the April 2016 VA examination, the Veteran reported prolonged walking and standing increased bilateral foot symptoms.  The April 2016 VA examiner noted that the Veteran had moderate pain, paresthesias and/or dysesthesias, and numbness.  Upon examination in April 2016, the VA examiner assessed full strength at bilateral knee extension and flexion and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were absent at the knees and ankles.  The Veteran had normal sensation to light touch at the knees and thighs, decreased sensation to light touch at the ankles and lower legs, and absent sensation to light touch at the feet and toes.  Position, vibration, and cold sensations were also absent in both lower extremities.  The April 2016 VA examiner assessed no muscle atrophy.  The April 2016 VA examiner assessed moderately severe incomplete paralysis of the right and left sciatic nerves. 

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderately severe incomplete paralysis of the right and left lower extremities than severe incomplete paralysis of the right and left lower extremities with marked muscular atrophy, so does not warrant an initial rating in excess of 40 percent for each lower extremity peripheral neuropathy for the initial rating period from September 26, 2011.  Throughout this period, the Veteran had pain moderate to severe pain, paresthesias and/or dysesthesias, and numbness, that deep tendon reflexes were absent at the knees and ankles, with normal sensation to light touch at the knees and thighs, decreased sensation to light touch at the ankles and lower legs, and absent sensation to light touch at the feet and toes, as well as absent position, vibration, and cold sensations in the lower extremities.  The evidence shows that the Veteran had full strength in the lower extremities during this period, which is inconsistent with severe incomplete paralysis of the respective sciatic nerve.  Moreover, the April 2016 VA examiner assessed moderately severe incomplete paralysis of the right and left lower extremities, and the October 2011 and April 2016 VA examiners found no muscle atrophy.  All of these symptoms and impairment more nearly approximate moderately severe incomplete paralysis of the right and left lower extremities and do not more nearly approximate severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 40 percent for each of the right and left lower extremity peripheral neuropathy disabilities is not warranted for the initial rating period from September 26, 2011 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 40 percent for each lower extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Disability Rating Analysis for PTSD with Depressive Disorder

The Veteran is in receipt of a 10 percent disability rating for the psychiatric disability for the entire rating period from May 16, 2005 under DC 9411.  38 C.F.R. § 4.130.  

The General Formula for Rating Mental Disorders, under 38 C.F.R. § 4.130, provides that, in pertinent part, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran has generally contended that a higher rating is warranted for the service-connected psychiatric disability.   He has asserted that he was under severe stress, and that he had anger and anxiety attacks due to PTSD.  The Veteran reported that working with others was impossible and that he did not like to be around lots of people or close to them because he lacked trust in people.  See December 2005 and May 2008 Veteran statements; December 2008 notice of disagreement.  The Veteran also reported that his wife once found him in his bedroom crying with a pistol in his hand, that she begged him not to kill himself, and that she took the gun and gave it to relatives for safekeeping.  See June 2010 Veteran statement.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood due to symptoms that more nearly approximate the 70 percent rating criteria under DC 9411 for the entire rating period from May 16, 2005.  See 38 C.F.R. § 4.130.  While the April 2016 VA examiner assessed occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, the October 2011 VA examiner assessed occupational and social impairment with deficiencies in most area, such as work, school, family relationships.  The April 2016 VA examiner indicated difficulty in adapting to stressful circumstances, including work or worklike setting.  Moreover, the December 2006 VA examiner assessed moderate difficulty in social functioning and moderate to severe difficulty in occupational functioning as a result of the psychiatric disability, including as due to suicidal thoughts.  See also February 2008 VA examination report; June 2010 Veteran statement (describing suicidal ideation).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the psychiatric disability has more nearly approximated the criteria provided by the 70 percent rating under DC 9411 for the for the entire rating period from May 16, 2005.  38 C.F.R. § 4.130.   

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire rating period from May 16, 2005, the evidence demonstrates that the psychiatric disability has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment, including due to symptoms of such a severity as described for a 100 percent rating for the service-connected psychiatric disability at any point during the rating period from May 16, 2005. 

With respect to social impairment, during the December 2006 VA examination, the Veteran reported that he had been married to his wife for approximately 39 years and described his marriage as good.  The Veteran also indicated that he had a close relationship with his two adult children, and that his five grandchildren are his main reason for living.  He also reported that he had two or three friends with whom he rarely socialized but was happy to have a phone conversation with them when they initiated one.  The Veteran described that he had little contact with his siblings, including a visit to his sister every other month.  The December 2006 VA examiner assessed moderate social impairment.  The February 2008 VA examiner noted that the Veteran's level of functioning had not significantly changed since the December 2006 VA examination.  During the June 2009 VA examination, the Veteran indicated that his psychiatric disability symptoms had been about the same since the February 2008 VA examination, and the VA examiner assessed that the results of psychological testing were very similar to results of testing which was conducted in December 2006.  

The October 2011 VA examiner assessed occupational and social impairment with deficiencies in most area, such as work, school, family relationship as a result of symptoms of depressed mood, anxiety, chronic sleep impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  The October 2011 VA examiner did not indicate total social impairment due to symptoms of such a severity as described for a 100 percent rating for the service-connected psychiatric disability.  At the April 2016 examination, the Veteran indicated that he still attended family events such as reunions, dinners, and vacations as funds allow.  He also helped care for and play with the family cats and dogs.  The April 2016 VA examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, including symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  None of this evidence is indicative of total social impairment as a result of psychiatric symptoms.  Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the entire rating period from May 16, 2005, the Veteran's psychiatric disability symptoms did not more nearly approximate total social impairment as contemplated by the 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

With respect to occupational impairment, during the December 2006 VA examination, the Veteran noted that his irritability has hurt him professionally, including via loss of clients and jobs.  He also admitted to impulsive behavior such as quitting his job, becoming involved in physical and verbal confrontations, and episodes of road rage.  The Veteran indicated that he would like to work.  Upon examination, the December 2006 VA examiner noted that the Veteran's memory was intact, and cognition was also intact except for mild difficulty with concentration and distractibility.  The December 2006 VA examiner assessed moderate to severe occupational impairment but did not indicate total occupational impairment.  The February 2008 VA examiner noted that the Veteran's level of functioning had not significantly changed since the December 2006 VA examination, and noted that the Veteran reported that he retired in 2007 due to ongoing conflicts at wórk.  During the June 2009 VA examination, the Veteran indicated that his psychiatric disability symptoms had been about the same since the February 2008 VA examination, and the VA examiner assessed that the results of psychological testing were very similar to results of testing which was conducted in December 2006.   

As noted above, the October 2011 VA examiner assessed occupational and social impairment with deficiencies in most area, such as work, school, family relationship as a result of symptoms of depressed mood, anxiety, chronic sleep impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  The October 2011 VA examiner did not indicate total occupational impairment due to symptoms of such a severity as described for a 100 percent rating for the service-connected psychiatric disability.  The April 2016 VA examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, including symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting VA treatment records throughout the appeal period show repeated assessments of VA treatment records during this period show clinical assessments that the Veteran was attentive, fully oriented, appropriately groomed, spoke with normal speech and logical thought process.  See, e.g. March 2006, February 2007, April 2008, July 2009, August 2010, April 2011, October 2012, June 2013, July 2014, August 2015, and August 2016 VA treatment records.  

To the extent that the Veteran had unprovoked anger, this symptom is similar to impaired impulse control, but has not been shown in this case to have led to  total occupational impairment, as required by the 100 percent rating for PTSD, and which is contemplated by the 70 percent rating under DC 9411.  Therefore, the weight of the lay and medical evidence of record demonstrates that, for the entire rating period May 16, 2005, the Veteran's psychiatric disability symptoms more nearly approximated occupational impairment manifested by impaired impulse control, some intermittent suicidal ideation, and difficulty in adapting to stressful circumstances, including work or worklike settings, which more nearly approximates a 70 percent rating under DC 9411, and does not more nearly approximate total occupational impairment as contemplated by the 100 percent rating under DC 9411 from May 16, 2005.  38 C.F.R. § 4.130.

The Board finds that the degree of severity of the Veteran's psychiatric disability symptoms or functional impairment as reflected by the GAF scores during the appeal period, which were assessed at 45 to 68, generally indicate moderate to moderately severe or serious symptoms or moderate to moderately severe or serious difficulty in social and occupational functioning.  The clinical evidence of record shows specific findings, history of symptoms, and observed symptoms and impairment more nearly approximating the criteria for a 70 percent rating under DC 9411, and do not reflect some impairment in reality testing or communication, or other impairment associated with a GAF score of 40 or less.  The Board finds that, from May 16, 2005, the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate to moderately severe or serious psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

There is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, exhibited grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  While the Veteran reported suicidal ideation on several occasions, and had a reported suicide attempt as per his June 2010 statement, he also denied suicidal ideation in other instances.  See e.g. July 2009, August 2010, April 2011, October 2012, June 2013, July 2014, August 2015, and August 2016 VA treatment records.  Therefore, the Veteran's suicidal ideations during this period were intermittent, and the Veteran indicated that he had no plans to kill himself; therefore, the Veteran was not a persistent danger to hurting himself during this period.  The Veteran also consistently denied homicidal ideation during this period; accordingly, the Veteran was not a persistent danger to hurting others.  This symptom has not caused total social or occupational impairment.

The Board finds that, for the entire rating period from May 16, 2005, the weight of the evidence did not exhibit symptomatology or total occupational and social impairment described for a 100 percent rating.  For these reasons, the Board finds that, for the entire rating period May 16, 2005, the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD symptoms and social and occupational impairment were not of the severity indicated for a 100 percent ("total") rating under DC 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Disability Rating Analysis for Diabetes Mellitus Type 2

For the entire rating period from October 10, 2007, the service-connected diabetes mellitus type 2 has been rated as 20 percent disabling under DC 7913.  38 C.F.R. § 4.118.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only, is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (DC 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified rating). 

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The Veteran contends that a higher rating is warranted because his sugar levels have increased since the original award, and that he has been put on increased medication that includes oral medication in addition to insulin.  He also asserted that he has to regulate his activities in order to keep his blood sugar under control.  See October 2007 claim statement; December 2008 notice of disagreement.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time during the rating period on appeal.  The evidence shows that management of diabetes mellitus has not required avoidance of strenuous occupational and recreational activities (i.e., regulation of activities) during the rating period on appeal.  VA treatment records show that VA physicians encouraged regular exercise and weight loss.  See, e.g., December 2007, December 2010, March 2011, September 2011, November 2011, and July 2013 VA treatment records.  Therefore, regulation of activities has not been required for management of diabetes mellitus at any time during the rating period.  See October 2011 and April 2016 VA examination reports (noting no regulation of activities was required for management of type 2 diabetes mellitus).  Because the weight of the evidence is against finding that management of diabetes mellitus requires a regulation of activities for the entire rating period, which is a manifestation and/or level of impairment required for schedular ratings higher than 20 percent for diabetes mellitus under DC 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus under DC 7913 are neither met nor more nearly approximated at any time during the increased rating period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 33 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Initial Disability Rating Analysis for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

DC 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bilateral hearing loss for the entire initial rating period from August 13, 2010.  He generally contends that a higher initial rating for bilateral hearing loss is warranted because his symptoms are more consistent with a 10 percent disability rating under 38 C.F.R. § 4.85.  During a December 2009 VA audiology consultation, the Veteran reported difficulty hearing in noisy situations and in group situations.  During the October 2010 VA examination, the Veteran reported that he has difficulty hearing the television, as well as women and children's voices.

At a VA audiometric examination in October 2010, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
30
35
65
LEFT
20
25
40
55

Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 100 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 38.75 for the right ear and 35 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the October 2010 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in April 2016, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
35
50
55
LEFT
30
30
50
55
Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 100 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 42.5 for the right ear and 41.25 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the April 2016 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

Despite the Veteran's general contention that the service-connected hearing loss is severe enough to warrant a compensable rating for the entire initial rating period on appeal, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a compensable disability rating at any time during the rating period on appeal.  The Board does not find evidence that the rating assigned for bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher (compensable) initial rating for bilateral hearing loss for the entire initial rating period from August 13, 2010.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the peripheral neuropathy of the right and left lower extremities, type 2 diabetes mellitus, and bilateral hearing loss disabilities for any part of the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral upper and lower extremity peripheral neuropathy disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild, moderate, and moderately severe sensory and motor symptoms of pain, numbness, tingling, burning sensation, cold sensation, decreased or absent sensation, and decreased or absent reflexes.  

As to the symptom of weakness, or decreased strength, these symptoms and resulting functional impairment with respect to prolonged walking, prolonged sitting, and are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  Therefore, when the sciatic nerves are not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness or giving out in the legs.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DCs 8515, 8520.  Therefore, the Board finds that the record does not reflect that the right and left lower extremity peripheral neuropathy disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extraschedular basis.

The Board finds that all the symptomatology and occupational impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD with depressive disorder is manifested by symptoms of chronic sleep impairment, to include as a result of nightmares, some difficulties with concentration and memory, suspiciousness, irritability, outbursts of anger, impaired impulse control, intermittent suicidal ideation, flattened affect, near-continuous depression affecting the ability to function independently, appropriately, and effectively, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  These symptoms and social and occupational impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  38 C.F.R. § 4.130; Mauerhan, 16 Vet. App. at 443.  

The schedular rating criteria specifically include ratings based on social and occupational impairment with deficiencies in most areas, as well as total occupational and social impairment due to symptoms of the psychiatric disability.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2016).  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the psychiatric disability.  Therefore, the Board finds that the record does not reflect that the psychiatric disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

The Board finds that all the symptomatology and impairment caused by the Veteran's type 2 diabetes mellitus disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 20 percent schedular rating under DC 7913 for diabetes mellitus for the entire rating period on appeal.  For the entire rating period, diabetes mellitus has been managed with an oral hypoglycemic agent, insulin, and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the entire rating period.  Therefore, the Board finds that the record does not reflect that the type 2 diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a rating on an extraschedular basis.

The Board finds that all the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  All the Veteran's hearing loss symptoms and described hearing impairment are contemplated by measures in the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others and recognizing speech (including television).  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

While the Veteran contends that his ability to hear has worsened as evidenced by the use of hearing aids, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores upon which the Veteran is rated represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria, namely, audiometric testing at a range of decibel levels and speech recognition testing.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are coronary artery disease status-port myocardial infarction, peripheral neuropathy of all four extremities, PTSD, type 2 diabetes mellitus, tinnitus, atrial fibrillation, erectile dysfunction, and bilateral hearing loss.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected peripheral neuropathy of the right and left lower extremities, type 2 diabetes mellitus, and bilateral hearing loss disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, an August 2011 rating decision granted a TDIU effective December 15, 2006.  The Veteran did not disagree with the effective date assigned for a TDIU.  Accordingly, entitlement to a TDIU for the period prior to December 15, 2006 is not before the Board on appeal. 


ORDER

An initial disability rating for right lower extremity peripheral neuropathy in excess of 10 percent, for the period from July 8, 2004 to June 10, 2009, and in excess of 40 percent therefrom is denied.

An initial disability rating of 40 percent for right lower extremity peripheral neuropathy, for the period from June 10, 2009 to September 26, 2011, is granted.

An initial disability rating for left lower extremity peripheral neuropathy in excess of 10 percent, for the period from July 8, 2004 to June 10, 2009, and in excess of 40 percent therefrom is denied.

An initial disability rating of 40 percent for left lower extremity peripheral neuropathy, for the period from June 10, 2009 to September 26, 2011, is granted.

An increased rating for PTSD of 70 percent, but no higher, for the entire rating period May 16, 2005, is granted.

An increased disability rating in excess of 20 percent for type 2 diabetes mellitus type for the entire rating period from October 10, 2007 is denied.

A higher (compensable) initial disability rating for bilateral hearing loss for the entire initial rating period from August 13, 2010 is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners is conducted.  See Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  

Service Connection for Hypertension

The Veteran contends that service connection for hypertension is warranted as secondary to a service-connected disability.  He asserted that hypertension (high blood pressure) is related to the service-connected PTSD.  See May 2005 notice of disagreement.  Alternatively, the Veteran advanced that hypertension is a complication of diabetes mellitus type 2.  In support, the Veteran referenced a November 12, 2008 internet article that noted that up to 65 percent of patients with diabetes also suffer from hypertension because blood pressure increases when arteries are narrowed, due to atherosclerosis or to chronically high blood glucose levels, and blood flow is restricted.  See December 2008 notice of disagreement.  

The January 2005 VA examiner diagnosed hypertension and opined that the hypertension was not related to diabetes mellitus type 2 because both were diagnosed in 1987.  The December 2006 VA examiner opined that hypertension was not related to diabetes mellitus type 2 because hypertension predated diabetes by more than 20 years and the Veteran had normal kidney function.  The December 2006 VA examiner noted under the medical history section that a review of the claims file reflects that the Veteran had hypertension since 1974, with treatment from 1974 to 1981, and that medical notes in the claims file first mention diabetes as diet-controlled in February 1995.  However, a November 1987 VA treatment record shows a diagnosis of diabetes.  Accordingly, the Board finds that the January 2005 and December 2006 VA opinions are inadequate because they are based on inaccurate facts regarding the onset of diabetes and/or hypertension, did not provide opinions regarding causation and aggravation of hypertension by diabetes mellitus type 2, and did not provide adequate rationale for the opinions given.  

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

The record also reflects that the Veteran is presumed to have in-service herbicide exposure (Agent Orange).  The VA examiners did not provide an opinion as to the relationship between the current hypertension and presumed in-service exposure to Agent Orange.  Because the Agent Orange Updates have indicated that there may be some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the hypertension, to include whether the current hypertension was caused by the presumed in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Service Connection for Peptic Ulcer Disease 

The Veteran contends that service connection for peptic ulcer disease is warranted as secondary to a service-connected disability.  The Veteran asserted that his stomach problems are related to the service-connected PTSD.  See May 2005 notice of disagreement.  

In this case, the December 2006 VA examiner diagnosed peptic ulcer disease and opined that peptic ulcer disease is not secondary to diabetes mellitus type 2.  The December 2006 VA examiner reasoned that a June 1982 report of medical examination for disability evaluation showed that hypertension and stomach problems were treated by Dr. R.D. from 1974 to 1981.  The December 2006 VA examiner indicated that, because he was not a medical professional, he could not render an opinion on the relationship between the Veteran's stomach problems and PTSD.  The December 2006 VA examiner recommended further evaluation by a psychiatrist or a physician.  The Veteran underwent another VA examination in December 2006 by a psychiatrist who noted that he was not qualified to give specific opinions regarding the cause of the Veteran's stomach problems.  The December 2006 VA psychiatrist noted that, in general, stress disorders (such as PTSD) are known to adversely affect gastrointestinal conditions, but recommended that a specific opinion regarding the cause of the Veteran's stomach problems could best be given by a general medical provider or a gastrointestinal specialist.   

Based on the foregoing, the Board finds that remand is required in order to obtain a medical examination with opinion by a general medical provider or a gastrointestinal specialist addressing the etiology of the Veteran's peptic ulcer disease. 

Service Connection for a Genitourinary Disorder

The Veteran asserted that service connection for a genitourinary disorder (claimed as urination problems) is secondary to the service-connected diabetes mellitus type 2.  See December 2008 Veteran statement.  

The June 2009 VA urology examination report noted that the Veteran had urinary symptoms or urgency, slow flow, and hesitancy, as well as nocturia about every two hours.  The June 2009 VA examiner opined that urinary symptoms are not likely related to diabetes.  The June 2009 VA examiner did not provide a rationale for the opinion given, and no diagnosis of a genitourinary disorder was provided.  VA treatment records show treatment for urinary problems, and a March 2016 VA treatment record shows a diagnosis of benign prostatic hyperplasia overlap with overactive bladder.  

Based on the foregoing, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the Veteran's genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder. 

Initial Rating for Left Eye Diabetic Retinopathy 

A September 2008 rating decision granted service connection for left eye nonproliferative diabetic retinopathy, initially assigning a noncompensable 
(0 percent) disability rating effective October 9, 2007.  The Veteran disagreed with noncompensable rating assigned for the left eye diabetic retinopathy and asserted that he has visual impairment of a compensable degree because he has very blurry vision.  See December 2008 notice of disagreement; July 2010 Veteran statement.

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, DC 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision.  38 C.F.R. § 4.76(a) (2016).  Visual acuity is rated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b) (2016)

In this case, the October 2011 VA eye examination report included visual acuity measurements for central uncorrected and corrected visual acuity for near vision, as well uncorrected visual acuity for distance vision, but did not include corrected visual acuity measurements for distance vision.  Similarly, the April 2016 VA eye examination report included visual acuity measurements for central uncorrected and corrected visual acuity for near vision, but did not include uncorrected visual acuity measurements for near vision or measurements for corrected distance vision.  

If an examination report does not contain sufficient detail to rate a certain disability, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  Barr, 11 Vet. App. at 311.  Based on the foregoing, the Board finds that the October 2011 and April 2016 VA eye examination reports are inadequate for purposes of rating the left eye diabetic retinopathy disability on appeal; therefore, a new VA examination is required to help ascertain the current extent of the service-connected left eye diabetic retinopathy disability.

Accordingly, the issues of service connection for hypertension, peptic ulcer disease, and a genitourinary disorder, as well as a higher initial rating for nonproliferative diabetic retinopathy of the left eye are REMANDED for the following actions:

1. Schedule the appropriate VA examination to help determine the etiology of the current hypertension.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In responding, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability caused the current hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability aggravated (that is, worsened in severity beyond normal progression) the current hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the current hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, worsened in severity beyond normal progression) the current hypertension?

In providing the opinion regarding the secondary relationship between the current hypertension and type 2 diabetes mellitus, the VA examiner is requested to discuss the significance of the November 2008 article provided by the Veteran that noted that up to 
65 percent of patients with diabetes also suffer from hypertension because blood pressure increases when arteries are narrowed, due to atherosclerosis or to chronically high blood glucose levels, and blood flow is restricted. 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the hypertension prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Schedule a VA examination by a general medical provider or a gastrointestinal specialist to help determine the etiology of the current peptic ulcer disease.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that the peptic ulcer disease started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In responding, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent peptic ulcer.  The VA examiner should not use as a reason for the opinion that peptic ulcer is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the current peptic ulcer?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, worsened in severity beyond normal progression) the current peptic ulcer?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the peptic ulcer prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Schedule the appropriate VA examination to help determine the etiology of any current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

a. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability caused any the current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected type 2 diabetes mellitus disability aggravated (that is, worsened in severity beyond normal progression) any current genitourinary disorder, to include benign prostatic hyperplasia overlap with overactive bladder?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the genitourinary disorder prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

4. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected left eye diabetic retinopathy disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner is requested to provide visual acuity measurements for central uncorrected and corrected visual acuity for distance and near vision.

5. Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


